EXHIBIT 10.2
Robert Jeffery Note

 
AMENDED AND RESTATED LOAN AGREEMENT AND CONVERTIBLE PROMISSORY NOTE


THIS AMENDED AND RESTATED LOAN AGREEMENT AND CONVERTIBLE PROMISSORY NOTE, dated
as of August 11, 2006 (the “Note”), between SMI PRODUCTS, INC., a Nevada
Corporation (the "Maker"), having an address at 3503 Cedar Locus, Sugarland,
Texas 77479 and Robert E. Jeffery (the "Payee"), having an address at 5527 North
Island Hwy, Union Bay, B.C., V0R 3B0. Each of the Maker and the Payee are
referred to herein as a “Party”, and collectively as the “Parties.”


WHEREAS, on March 9, 2005, on August 18, 2005 and on March 1, 2006, the Parties
entered into certain Loan Agreements, as amended (the “Original Loan
Agreements”), pursuant to which, the Payee agreed to provide funds to the Maker
in the total amount of $11,000 (the “Loans”) for its corporate purposes, on the
terms and conditions set forth therein; and


WHEREAS, the Parties desire amend and restate the Original Loan Agreements and
to evidence the amount due thereunder by this Amended and Restated Loan
Agreement and Convertible Promissory Note (“Note”) which shall accrue interest
at a rate of 2% per annum and shall be payable on demand.


NOW THEREFORE, in consideration of the premises, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1. The Original Loan Agreements are hereby amended and restated in its entirety
herein and now solely evidenced by this Note. Any attempt to present the
Original Loan Agreements for payment, separate from this Note, shall be invalid
and shall be of no effect.


2. The Maker, unconditionally promises to pay to the order of the Payee, the
principal sum of the Loans together with accrued interest thereon from the date
of issuance of the Loans, which, as of the date hereof, is $176.33. The Maker
further agrees to pay all costs of collection, including reasonable attorneys'
fees, incurred by the Payee or by any other holder of this Note in any action to
collect this Note, whether or not suit is brought.


3. Principal and accrued interest shall be payable on August 11, 2007. Maker
shall have the right at any time to prepay, in whole or in part, the principal
and accrued interest without penalty upon fifteen (15) days prior written notice
to the Payee.


4. The amounts due hereunder are payable without deduction or offset in lawful
money of the United States of America in immediately available funds to the
Payee at its address as set forth above, or at such other place as the holder of
this Note shall from time to time designate.


5. It shall be an event of default (“Event of Default”), and the then unpaid
portion of this Note shall become immediately due and payable, at the election
of Payee, upon the occurrence of any of the following events:
 
(a) any failure on the part of Maker to make any payment hereunder when due,
whether by acceleration or otherwise;


(b) Maker shall commence (or take any action for the purpose of commencing) any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, moratorium or similar law or statute; or


(c) a proceeding shall be commenced against Maker under any bankruptcy,
reorganization, arrangement, readjustment of debt, moratorium or similar law or
statute and relief is ordered against Maker, or the proceeding is controverted
but is not dismissed within sixty (60) days after the commencement thereof.


6. The principal balance of this Note and all accrued interest hereunder shall
be convertible, in whole or in part, into shares of the Maker’s common stock in
the manner described below at the option of the Payee or other holder hereof at
any time prior to maturity, upon ten (10) days advance written notice to the
Maker. The number of shares of the Maker’s common stock issuable upon such
conversion shall be determined by the Board of Directors of the Company based on
what it determines the fair market value of the Company is at the time of such
conversion. Upon conversion, this Note shall be canceled and a replacement note
on identical terms shall be promptly issued by the maker to the holder hereof to
evidence the remaining outstanding principal amount hereof as of the date of the
conversion, if applicable. In the event of a stock-split, combination, stock
dividend, recapitalization of the Maker or similar event, the conversion price
and number of shares issuable upon conversion shall be equitably adjusted to
reflect the occurrence of such event.
 

--------------------------------------------------------------------------------


 
7. No failure on the part of the Payee or any other holder of this Note to
exercise and no delay in exercising any right, remedy or power hereunder or
under any other document or agreement executed in connection herewith shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Payee or any other holder of this Note of any right, remedy or power hereunder
preclude any other or future exercise of any other right, remedy or power.


8. This Note shall be binding upon the Maker and the Maker’s successors and
assigns.


9. This Note shall be governed by and construed in accordance with the laws of
the State of New York, excluding the conflicts of laws principles thererof.


10. In the event that any one or more of the provisions of this Note shall for
any reason be held to be invalid, illegal or unenforceable, in whole or in part,
or in any respect, or in the event that any one or more of the provisions of
this Note shall operate, or would prospectively operate, to invalidate this
Note, then, and in any such event, such provision or provisions only shall be
deemed null and void and of no force or effect and shall not affect any other
provision of this Note, and the remaining provisions of this Note shall remain
operative and in full force and effect, shall be valid, legal and enforceable,
and shall in no way be affected, prejudiced or disturbed thereby.


11. All agreements between Maker and Payee are hereby expressly limited so that
in no event whatsoever, whether by reason of deferment in accordance with this
Note or under any agreement or by virtue of acceleration or maturity of the
Note, or otherwise, shall the amount paid or agreed to be paid to the Payee
hereunder or to compensate Payee for damages to be suffered by reason of a late
payment hereof, exceed the maximum permissible under applicable law. If
enforcement of any provision hereof at the time performance of such provision
shall be due, shall exceed the limit of validity prescribed by law, the relevant
obligations to be fulfilled shall be deemed reduced to the limit of such
validity. This provision shall never be superseded or waived and shall control
every other provision of all agreements among Maker and Payee.


12. Subject to applicable federal and state securities laws, the Payee may
assign this Note without first obtaining the consent of the Maker.


13. Subject to the applicable cure periods contained herein, time is of the
essence of this Note.


14. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE MAKER, AND ALL OTHERS
THAT MAY BECOME LIABLE FOR ALL OR ANY PART OF THE OBLIGATIONS EVIDENCED BY THIS
NOTE, HEREBY WAIVES PRESENTMENT, DEMAND, NOTICE OF NONPAYMENT, PROTEST AND ALL
OTHER DEMANDS AND NOTICES IN CONNECTION WITH THE DELIVERY, ACCEPTANCE,
PERFORMANCE OR ENFORCEMENT OF THIS NOTE, AND DOES HEREBY CONSENT TO ANY NUMBER
OF RENEWALS OR EXTENSIONS OF THE TIME OF PAYMENT HEREOF AND AGREE THAT ANY SUCH
RENEWALS OR EXTENSIONS MAY BE MADE WITHOUT NOTICE TO ANY SUCH PERSONS AND
WITHOUT AFFECTING THEIR LIABILITY HEREIN AND DO FURTHER CONSENT TO THE RELEASE
OF ANY PERSON LIABLE WITH RESPECT TO FAILURE TO GIVE SUCH NOTICE, (ALL WITHOUT
AFFECTING THE LIABILITY OF THE OTHER PERSONS, FIRMS, OR CORPORATIONS LIABLE FOR
THE PAYMENT OF THIS NOTE).


15. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE MAKER HEREBY
KNOWINGLY AND VOLUNTARILY WAIVES TRIAL BY JURY AND THE RIGHT THERETO IN ANY
ACTION OR PROCEEDING OF ANY KIND ARISING UNDER OR OUT OF OR OTHERWISE RELATED TO
OR CONNECTED WITH THIS NOTE OR ANY RELATED DOCUMENT.


[Signature Page Follows]
2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has duly executed this Amended and
Restated Loan Agreement and Convertible Promissory Note on the date first above
written.



        SMI PRODUCTS, INC.  
   
   
  By:   /s/ James Charuk  

--------------------------------------------------------------------------------

James Charuk   President

 

        PAYEE:  
   
   
         /s/ Robert E. Jeffery  

--------------------------------------------------------------------------------

Robert E. Jeffery    

 

--------------------------------------------------------------------------------

